Complete in duplicate

                                                 Trial Court No. 5354
                                       Appeals Court No. ____________________


THE STATE OF TEXAS                                                              IN THE 8TH DISTRICT COURT

VS                                                                              OF   FILED IN
                                                                              12th COURT OF APPEALS
BRANDON PAUL COUCH                                                   RAINS COUNTY,TYLER,
                                                                                    TEXASTEXAS
                                                                              3/30/2015 8:39:45 AM
                                 CERTIFICATE TO BE FILED WITH NOTICE OF APPEAL     CATHY S. LUSK
                                              IN COURT OF APPEALS                      Clerk


The records of my office show:

1)      Written Notice of Appeal was filed on the 26TH day of MARCH, 2015, Tex . R. App. P. 40(b)
        ATTACHED COPY OF NOTICE OF APPEAL TO THIS FORM

2)      The defendant named above is charged in this Court of the offense of:
        MURDER; TPC §19.02(c)

3)      Punishment assessed:
        FORTY (40) YEARS IN THE INSTITUTIONAL DIVISION OF TDC

4)      The date the Sentence was imposed or imposition of sentence was suspended or other order appealed from was the
        26TH DAY OF MARCH, 2015.

5)      The Honorable PAUL BANNER presided at the trial.

6)      The STATE is represented on appeal by:
        ROBERT VITITOW, COUNTY ATTORNEY W/FELONY RESPONSIBILITIES
        PO BOX 1075, EMORY, TEXAS 75440
        STATE BAR CARD NO. 00795702
        TELEPHONE: (903) 473-5000 EXT 115; FAX: (903) 473-5085
        INVESTIGATOR EMAIL: AMY.WALLACE@CO.RAINS.TX.US

7)      The DEFENDANT is represented on appeal by:
        KATHERINE A. FERGUSON
        PO BOX 21, GREENVILLE, TX 75403-0021
        STATE BAR CARD NO. 06918050
        TELEPHONE: (903) 689-4144; FAX: (903)689-7001 FAX
        RDFLAWOFICE@YAHOO.COM

8)      Defendant's Counsel is _X_APPOINTED___RETAINED___PRO SE

9)      The trial was before the court:
        A Jury On Guilt Only _X___      With a Jury ____
        A Jury on Punishment Only ____ A Jury On Both Guilt and Punishment __

10)     Motion for New Trial _NO_
        DATE FILED:

        NOTE: IF MOTION FOR NEW TRIAL WAS FILED AFTER NOTICE OF APPEAL, GIVE WRITTEN NOTICE
        TO THE APPEALS COURT IMMEDIATELY




                                                                                                                  1
11)     Defendant Incarcerated:          _(YES)_

        IF NO, defendant is free on appeal bond of $_____________ posted on the _____ day of ______________, 2014.

12)     Defendant HAS BEEN DECLARED INDIGENT.

13)     The Court Reporter who reported the evidence was:

        MICHAEL HURLEY
        1330 MACKIE DRIVE
        RICHARDSON, TX 75081
        (214)226-2547
        MPHURLEY196@AOL.COM




_________/s/___________________
Laura Pate, Deputy
Date: March 30, 2015
Deborah Traylor
District Clerk
County of Rains
PO Box 187
Emory, Texas 75440

EFiled:
Court of Appeals
Twelfth Judicial District
1517 West Front Street, Suite 354
Tyler, Texas 75702




                                                                                                              2
                                                NO. 23,319

     STATE OF TEXAS                                 §     IN THE DISTRICT COURT
                                                    §
     vs.                                            §     81h JUDICIAL DISTRICT
                                                    §
     BRANDON PAUL COUCH                             §     RAINS COUNTY, TEXAS


                                         NOTICE OF APPEAL

    TO THE HONORABLE JUDGE OF SAID COURT:

             Now comes Brandon Paul Couch, Defendant in the above styled and numbered cause, and

    gives this written notice of appeal to the Court of Appeals of the State of Texas from the judgment

    of conviction and sentence herein rendered against Brandon Paul Couch.

                                          Respectfully submitted,

                                                                    FERGUSON, L.L.P.

    FILED fOR RECOR,R a•                  By:
       , 4 S:.o'clock ~.ro.
At -~~~.-::~---                                                          (SBN 06918050)

           MAR 2 6 20\5                   2900 Lee Street, Suite 102
                                          P.O. Box 21
                ~"H TRAYLOR """"
          oEBO""tWNS coUNiY~'!!:?:;       Greenville, Texas 75403-0021
                  X::-
Ol8'ff!.iCi CI.IN'::v      I pe'U'N       Tel: (903) 454-6050
&'I -                                     Fax: (903) 454-4898
                                          Court Appointed Counsel for Defendant


                                      CERTIFICATE OF SERVICE

                 The undersigned Attorney hereby certifies that a true and correct copy of the
     foregoing ~as been delivered to Robert Vititow, District Attorney, Rains County, Texas,
     on this the     y of March, 2015 by hand peliJI'\!!ir-1




                                                                                                    3